      Case 2:20-cv-00579-ILRL-JCW Document 10 Filed 02/27/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

WENYEA BAKER and                    *
SAMMY STEADMAN, Individually and    *
on Behalf of All Others Similarly Situated
                                    *
                                    *     CASE NO.: 2:20-cv-579
            Plaintiff,              *
                                    *
versus                              *
                                    *
STATEWIDE TRANSPORT, INC.           *     COLLECTIVE ACTION
                                    *
            Defendant.              *
______________________________________________________________________________

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       NOW INTO COURT come Plaintiffs, Wenyea Baker and Sammy Steadman, and Opt-In

Plaintiffs Antwuan Wilson and Arthur Capers, who, pursuant to Rule 41(a)(1) of the Federal

Rules of Civil Procedure, hereby dismiss this Complaint against Statewide Transport, Inc.

(“Statewide”) without prejudice.

       Statewide has not been served in this matter, and has not filed an answer to the complaint

or a motion for summary judgment. Dismissal under Rule 41(a)(1) is therefore appropriate.



February 27, 2020                                   Respectfully submitted,

                                                    /s/ Scott E. Brady
                                                    Philip Bohrer
                                                    Scott E. Brady
                                                    Amanda E. McGowen
                                                    BOHRER BRADY, LLC
                                                    8712 Jefferson Highway, Suite B
                                                    Baton Rouge, LA 70809
                                                    Telephone: (225) 925-5297
                                                    Facsimile: (225) 231-7000
                                                    phil@bohrerbrady.com
                                                    scott@bohrerbrady.com
                                                    amcgowen@bohrerbrady.com
                                               1
      Case 2:20-cv-00579-ILRL-JCW Document 10 Filed 02/27/20 Page 2 of 2



                                CERTIFICATE OF SERVICE


       I hereby certify that on February 27, 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system, which will send notice of electronic filing to all
counsel registered in this case. Any counsel not registered for electronic notice of filing with the
Clerk of Court will be mailed a copy of the above and foregoing, First Class U.S. Mail, postage
prepaid and properly addressed.

                                              /s/ Scott E. Brady
                                              Scott E. Brady




                                                 2
